Citation Nr: 0529640	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for chronic generalized anxiety reaction.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to August 
1946, and from October 1950 to February 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which determined that new and material evidence had not 
been received to reopen the previously denied claim of 
entitlement to service connection for chronic generalized 
anxiety reaction.  

In August 2005, the veteran presented personal testimony 
before the undersigned Veterans Law Judge during a 
videoconference hearing.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claim has been accomplished.  

2.  In the RO's August 1956 decision, the claim of 
entitlement to service connection for anxiety reaction was 
denied, the veteran was properly notified of the RO's denial, 
and he did not appeal the RO's August 1956 decision.  

3.  The RO's August 1956 decision is final.  

4.  Evidence received since the RO's August 1956 final 
decision is new, to the extent that the evidence was not 
previously considered by the RO; however, the evidence is not 
material to the claim of entitlement to service connection 
for chronic generalized anxiety reaction.  




CONCLUSIONS OF LAW

1.  The RO's August 1956 decision is final.  38 U.S.C.A. § 
7105 (West 2002) 

2.  New and material evidence have not been presented to 
reopen the previously denied claim of entitlement to service 
connection for chronic generalized anxiety disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In June 1956, VA received the veteran's initial claim of 
entitlement to service connection for what was characterized 
as a nervous condition.  By rating decision, dated in August 
1956, the RO denied the claim and properly notified the 
veteran of the denial.  The record showed that the veteran 
did not appeal the RO's August 1956 decision and the decision 
became final.  

In April 2001, VA received the claim of entitlement to 
service connection for an anxiety reaction.  By rating 
decision, dated in May 2002, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
the previously denied claim of entitlement to service 
connection.  Upon receiving proper RO notification of the 
denial, the veteran filed a timely Notice of Disagreement.  

The RO issued a Statement of the Case in March 2003.  
Thereafter, the veteran perfected the appeal before the 
Board.  The RO also provided the veteran with correspondence 
pertaining to VCAA and VA's duty to assist, which was dated 
in June 2003.  The veteran was advised of VA's duty to assist 
him in developing the claim; he was advised of what was 
required to reopen the previously denied claim; and the 
correspondence also informed the veteran of what evidence was 
to be provided by him and what evidence VA was responsible 
for providing.  

The RO provided the veteran with a Supplemental Statement of 
the Case in September 2003.  In August 2005, the veteran 
presented personal testimony before the undersigned.  A 
transcript of the hearing is of record.  

The Board points out that the regulations implementing the 
provisions of VCAA contain an amended definition of new and 
material evidence and rules prescribing certain VA duties in 
the context of an attempt to reopen a finally decided claim, 
these changes specifically apply only to claims filed on or 
after August 29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2001) (2005).  As the veteran's claim to 
reopen was already pending on the effective date of the new 
regulations, and as the new regulations expressly apply only 
to newly-filed claims to reopen, the Board finds that such 
provisions are inapplicable here.  Therefore, the claim to 
reopen will be considered under the old regulations, as 
outlined below.  

The Board notes that there is no indication that the veteran 
or his representative have identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Accordingly, the Board will proceed 
to the merits of the claim.  

Factual Background

Service medical records the veteran's first period are silent 
for signs or symptoms of a nervous disorder.  The separation 
physical examination revealed no evidence of disease or 
mental defects.  

The veteran's second period of service began in October 1950.  
Service medical records indicate that in December 1950, the 
veteran noted to have a compulsion to check and rechecked 
everything repeatedly.  That month, he was referred for a 
psychiatric examination.  He related that his compulsion to 
check things began as a child when he helped his mother clean 
the house.  The diagnosis was anxiety reaction, chronic, 
severe, progressive, existed prior to enlistment.  In January 
1951, the veteran was examined and found not physically 
qualified to continue active duty.  The diagnosis was anxiety 
reaction, chronic, severe, and progressive.  It was 
determined that the disorder existed prior to service and was 
not aggravated by the short tour of active duty.  

In June 1956, the veteran initially submitted the claim of 
entitlement to service connection for what was characterized 
as a nervous condition.  

The veteran submitted a lay statement from his wife, dated in 
July 1956.  The veteran's wife stated that the veteran was 
released from active duty as a result of a nervous collapse.  
She stated that for the 10 years that she knew her husband he 
experienced nervousness and difficulty relaxing.  She also 
disclosed that the veteran worried often and had a tendency 
to be what she described as a perfectionist.  

In August 1956, the RO denied the veteran's claim of 
entitlement to service connection for a nervous condition, 
and he was also notified of the denial in August 1956.  The 
veteran did not appeal the RO's decision and the August 1956 
decision became final.  

In a statement submitted with the veteran's claim in April 
2001, he stated that a physical examination, dated in October 
1950, showed that he was qualified for service.  Thereafter, 
he was returned to inactive duty, due to an acute chronic 
anxiety disorder.  In his statement he described feelings of 
anger, depression, bitterness, hate, and stress.  He related 
that these feelings began after reporting for active duty 
during his second period of service.  He reported that he 
experienced an emotional situation in which he remembered 
breaking down, losing control of himself, crying, and then 
eventually passing out.  He related that he enjoyed life 
before he went to Camp Lejeune.  In conclusion, he reported 
that he sought treatment from VA in November 2000.  

The veteran submitted a VA medical certificate, dated in 
November 2000, which showed a diagnostic impression of an 
anxiety reaction.  

The VA outpatient treatment records, beginning in November 
2000, showed that the veteran received treatment for a 
generalized anxiety disorder.  In December 2000, the veteran 
presented anxious and irritable; however these symptoms did 
not appear to be incapacitating.  The diagnoses included 
generalized anxiety disorder, and to rule out obsessive-
compulsive disorder and personality disorder.  

A January 2001 VA Psychology Assessment report showed that 
the veteran had a history of longstanding problems with 
anxiety, anger, and interpersonal relationships.  He related 
that he was discharged after being declared unfit for 
military duty after he suffered an emotional breakdown, later 
diagnosed as acute anxiety reaction.  Following the emotional 
breakdown, he experienced severe anxiety, depression, and 
problems coping with stress.  Following the psychological 
evaluation, the clinical impression was generalized anxiety 
disorder.  

A February 2001 Psychology Individual Treatment Note showed 
clinical impressions of generalized anxiety disorder and a 
personality disorder, not otherwise specified.  

By correspondence dated in August 2001, the RO informed the 
veteran that he was previously denied entitlement to service 
connection in the August 1956 rating decision, which became 
final.  The RO explained to the veteran that it was necessary 
to submit new and material evidence in order for the RO to 
reconsider the issue of entitlement to service connection.  

The VA outpatient treatment records, dated through April 
2002, showed that the veteran continued to receive treatment 
for longstanding problems with anxiety, anger, and 
relationship problems.  The diagnosis was generalized anxiety 
disorder, and personality disorder, not otherwise specified.  

In May 2002, the RO determined that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for chronic 
generalized anxiety disorder.  

In a statement submitted in connection with the May 2003 
Substantive Appeal, the veteran maintained that he did not 
entirely agree with the information contained in the 
Statement of the Case.  The veteran argued that he did not 
suffer from a pre-existing condition prior to service; 
rather, he acquired the nervous condition at the time he 
enlisted in October 1950, and reiterated that he was 
discharged from service as a result of the nervous condition.  

In a July 2002 statement two life-long friends of the veteran 
recalled that the veteran complained of problems relating to 
his nerves and indicated that he was unable to cope with 
military service anymore.  After the veteran was discharged, 
he reportedly was not the same man as he was before he left 
for active duty.  

The veteran presented personal testimony before the 
undersigned at a videoconference hearing in August 2005.  He 
stated that he did not have a pre-existing nervous condition 
when he entered service the first time, or the second time, 
and that he did not suffer medical or mental problems until 
1950 at Camp Lejeune.  

The veteran testified that he believed that the new evidence 
to support the claim was his assertion that at the time he 
was observed for an anxiety reaction, the psychiatrist 
incorrectly reported his medical history.  He testified that 
he only related that he was a very clean person.  The veteran 
further testified that he sought treatment for the 
generalized anxiety disorder beginning in 1999, or 2000.  At 
the conclusion of the hearing, he testified that his last 
treatment was received almost a year prior to the hearing, 
and that he lived with his anxiety for 50 years.  

The accredited representative stated that the lay statements 
from people that knew the veteran before he entered service, 
and that observed the change in the veteran after discharge, 
constituted new evidence to support the claim to reopen the 
previously allowed claim.  

Law and Regulations

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. 7105.  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Analysis

In August 1956, the RO denied the claim of entitlement to 
service connection for a nervous condition, and the veteran 
did not appeal the decision.  The RO's decision is final.  
38 U.S.C.A. § 7105 (West 2002).  

The RO's decision denied the claim of entitlement to service 
connection on the basis that the anxiety reaction pre-existed 
service, and it was not shown that the condition was 
aggravated by service.  The RO's decision noted that while 
there were no defects at the time of induction for his second 
period of service, two months after entry into service, when 
the veteran was observed for an anxiety reaction, he related 
that he experienced compulsive behavior that existed since 
childhood.  The RO concluded that the veteran had a lifelong 
pattern of anxiety that was not aggravated during the short 
period of service.

In April 2001, the veteran sought to reopen the claim of 
entitlement to service connection for an anxiety reaction.  
The RO denied the claim.  On appeal, the veteran's primary 
argument is that at the time he was observed for anxiety 
reaction, the psychiatrist incorrectly reported his medical 
history.  He argues that he acquired the currently diagnosed 
generalized anxiety reaction in service, and contrary to the 
reports contained in the service medical records, the 
condition did not pre-exist service.  

However, a July 1956 lay statement from the veteran's wife 
indicated that for the 10 years that she knew the veteran, he 
experienced nervousness, was a chronic worrier, and had 
difficulty relaxing.  

The evidence added to the record since the final August 1956 
decision consist of VA treatment records, lay statements, and 
a hearing transcript of the veteran's personal testimony 
given before the undersigned.  

The Board finds that the evidence added to the record since 
the RO's final decision is new, in the sense that the 
evidence was not reviewed at the time the RO rendered the 
August 1956 decision.  However, the evidence is not material 
to the claim of entitlement to service connection.  

The VA treatment records dated through April 2002 showed 
continuing treatment for longstanding problems with anxiety, 
anger, and relationship problems.  The etiology of the 
condition was not established.  The lay statements submitted 
in support of the claim disclosed that the veteran was not 
the same person when he returned from service as he was prior 
to entering service. 

During the August 2005 hearing, the veteran testified that 
when he was observed for an anxiety reaction in service, the 
psychiatrist incorrectly reported his medical history.  The 
veteran and the accredited representative argued that this 
assertion constituted new evidence.  

Based on the foregoing, the evidence received since the RO's 
final decision, while new, is not material to the claim of 
entitlement to service connection because the new evidence 
did not contain information that would tend to show that the 
veteran's currently diagnosed generalized anxiety reaction 
was incurred in service, or that a pre-existing condition was 
aggravated during service.  

As a reminder, the evidence received since the last final 
disallowance of the veteran's claim on any basis is presumed 
credible for purposes of reopening the claim, unless it is 
inherently false or untrue or, if a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
veteran and his neighbors are competent to report their 
observations of the veteran's symptoms prior to entering 
service and thereafter, the record does not reflect that they 
possess a recognized degree of medical knowledge that would 
render them competent to offer opinions as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Accordingly, the veteran has not offered a basis to reopen 
the claim of entitlement to service connection for 
generalized anxiety reaction; therefore, the Board will not 
reopen the claim for review on the merits.  38 U.S.C.A. 
§ 5108 (West 2002).  


ORDER

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for chronic generalized anxiety reaction.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


